Exhibit 10.3

AMENDMENT TO ADVANCE FORMULA AGREEMENT

THIS AMENDMENT TO ADVANCE FORMULA AGREEMENT, dated as of October 29, 2009, by
and between Manitex LiftKing, ULC, an Alberta corporation (“Company”), and
Comerica Bank, a Texas banking association, of Detroit, Michigan (“Bank”).

WITNESSETH:

WHEREAS, said parties desire to amend that certain Advance Formula Agreement
between Company and Bank dated January 26, 2009 (as amended, “AFA”);

NOW, THEREFORE, it is agreed as follows:

 

  1. Sections 2(b) and (c) of the AFA are amended to read as follows:

“(b) The lesser of (i) the Work In Process Advance Rate of its Eligible
Inventory (as hereinafter defined) which is properly classified under GAAP as
work-in-process Inventory, or (ii) the Work In Process Inventory Cap; plus

(c) the lesser of (i) fifty percent (50%) of its Eligible Inventory (as
hereinafter defined), or (ii) Three Million Five Hundred Thousand Canadian
Dollars (CDN $3,500,000).”

 

  2. The following language is added to the end of Section 15 of the AFA:

“Work-In-Process Advance Rate” shall mean thirty-five percent (35%) until
January 31, 2010, and thirty percent (30%) thereafter.

“Work-In-Process Inventory Cap” shall mean Nine Hundred Thousand Canadian
Dollars (CDN $900,000) until January 31, 2010, and Five Hundred Thousand
Canadian Dollars (CDN $500,000) at all times thereafter.

This Amendment shall be effective as of the date hereof. Except as modified
hereby, all of the terms and conditions of the AFA shall remain in full force
and effect.

This Amendment may be executed in counterparts, of which this is one, all of
which shall constitute one and the same instrument.



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the day and year first above written.

 

BANK:     COMPANY: COMERICA BANK     MANITEX LIFTKING, ULC By: James Q. Goudie  

 

    By: David H. Gransee  

 

Its: VP & AGM  

 

    Its: VP & CFO  

 

 

2